t c memo united_states tax_court phillip and gladies aaron petitioners v commissioner of internal revenue respondent docket no 9879-01l filed date phillip and gladies aaron pro sese catherine l campbell for respondent memorandum findings_of_fact and opinion vasquez judge this case was commenced in response to a notice_of_determination concerning collection action s under sections and the issue is whether respondent may unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure all amounts are rounded to the nearest dollar proceed with collection of petitioners’ and income_tax liabilities findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts stipulation of settled issues and attached exhibits are incorporated herein by this reference at the time they filed the petition petitioners resided in bellevue washington at the time of trial phillip aaron petitioner and gladies aaron had been married for years mrs aaron works for the state of washington as a social worker petitioner is an attorney in private practice and also owns interests in various closely held corporations in the latter part of petitioner’s health declined in the beginning of petitioner was diagnosed with colon cancer and underwent surgery immediately after the surgery petitioner underwent chemotherapy treatment until approximately date on date petitioner returned to the practice of law part time bp concessions inc petitioner and bernie foster formed bp concessions inc bp concessions to sell goods and duty-free items at the portland oregon airport mr foster and petitioner each held percent of the shares of bp concessions on or about date bp concessions elected to become an s_corporation pursuant to sec_1362 in date petitioner and mr foster agreed in a board meeting to terminate bp concessions’ s_corporation status by revoking the s_corporation_election they decided to revoke the s_corporation_election on account of an anticipated and substantial distributive_share of income based on a lowering of the cost of goods which was going to result in an increase from prior years to the shareholders petitioner was responsible for revoking the election for the revocation to be effective for petitioner had to revoke the s_corporation_election by date petitioner failed to revoke the s_corporation_election by date because he was ill with cancer indeed the parties stipulated that bp concessions was an s_corporation during the years and as of date the date of the trial in this case petitioner had not properly revoked the s_corporation_election for bp concessions keith meyers the accountant who prepared bp concessions’ tax_return for was unaware of the shareholders’ desire to terminate the s_corporation_election on date petitioner signed the form_1120s u s income_tax return for an s_corporation for the schedule_k-1 shareholder’s share of income credits deductions etc reported dollar_figure as petitioner’s share of the income from bp concessions for petitioners’ tax returns on their form_1040 u s individual_income_tax_return for petitioners reported a schedule_k-1 distributive_share of dollar_figure of nonpassive_income from bp concessions and a total_tax of dollar_figure on their form_1040 for petitioners reported a distributive_share of dollar_figure of nonpassive_income from schedule_k-1 from bp concessions and a total_tax of dollar_figure they sought a refund of dollar_figure on date petitioners signed both returns petitioner decided to report the distributive_share of income from bp concessions on his form_1040 for so that he would not be viewed as underreporting his income petitioner intended to amend his return and correct the situation at a on their return petitioners reported that they had overpaid their taxes by dollar_figure and sought a refund of dollar_figure and application of dollar_figure to their estimated_taxes this alleged overpayment was based on petitioners’ belief that the internal_revenue_service irs owed them a refund of dollar_figure plus interest the alleged refund arises from a prior dispute with the irs concerning petitioner’s personal liability on unpaid employment_taxes for his corporation national waste co inc petitioners claimed a refund on their return of dollar_figure plus interest on the basis of their allegation that the irs sold their personal_residence at below market_value when it foreclosed on their house to collect the unpaid employment_taxes petitioners never filed a claim_for_refund with a u s district_court later date petitioner did not believe that this course of action would result in any problems the internal_revenue_service irs did not issue petitioners a statutory_notice_of_deficiency for or irs collection efforts the irs concluded that petitioners’ individual tax_return for contained multiple mathematical errors on date after correcting the mathematical errors the irs assessed a tax_liability of dollar_figure the irs concluded that petitioners’ individual tax_return for contained multiple mathematical errors on date after correcting the mathematical errors the irs assessed a tax_liability of dollar_figure before collection proceedings petitioner and revenue_officer steve lerner corresponded regarding petitioners’ unpaid taxes and refund claims for and on date revenue_officer lerner issued a final notice--notice of intent to levy and notice of your right to a hearing on date revenue_officer lerner advised petitioners that he would delay filing the notice_of_federal_tax_lien until date so that petitioners could file amended income_tax returns for and on date revenue_officer lerner issued a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 on date petitioners through their attorney deborah jaffe filed a form request for a collection_due_process_hearing in their statement in support of form petitioners identified three issues to be discussed at the hearing first petitioners disputed the amount of the tax_liability set forth in the notice_of_federal_tax_lien the statement in support of form stated the taxpayers are in the process of determining the correct amount of their income_tax liabilities for these years and they anticipate that their actual liability will be substantially less than as set forth in the notice_of_federal_tax_lien while the taxpayers acknowledge that the liability set forth in the notice was assessed based on a return filed by the taxpayers that return as filed was incorrect and the taxpayers had so advised the internal_revenue_service prior to the filing of the notice_of_federal_tax_lien second petitioners claimed that the notice_of_federal_tax_lien was filed despite the taxpayers’ cooperation with the irs third petitioners claimed that the filing of the notice_of_federal_tax_lien would hinder the ability of the irs to collect the tax_liabilities because potential investors would not invest in bp concessions if a federal_tax_lien was filed on date appeals settlement officer j a vander linden wrote to ms jaffe regarding the appeals process on date ms jaffe proposed a settlement to appeals settlement officer vander linden the settlement proposed filing of on date the court granted ms jaffe’s motion to withdraw as counsel of record individual and corporate amended returns for and and filing of an appropriate revocation of bp concessions’ s_corporation_election in exchange for withdrawal of the notice_of_federal_tax_lien in date petitioner gave ms jaffe amended individual income_tax returns but stated they were never filed on date petitioner and mr foster executed an agreement to change bp concessions to a c_corporation the agreement stated the undersigned hereby agree that at the year-end meeting in december of phillip aaron was charged by the corporation with converting bp concessions inc from a sub-chapter s_corporation to a c_corporation for the specific purpose and in anticipation of bp concessions inc receiving income and loaning part of that income to bernie foster and phillip aaron during the year of phillip aaron was responsible for changing the corporation from a sub-chapter s to a c_corporation phillip aaron developed cancer and underwent chemotherapy during and as a result the c_corporation election was not made it is still the desire of bp concessions inc phillip aaron and bernie foster that bp concessions inc be changed from a sub-chapter s_corporation to a c_corporation and that the disbursement of proceeds for be classified as a loan as they were intended to be at the time of disbursement appeals settlement officer vander linden prepared a detailed appeals case memo evaluating petitioners’ appeal and recommending that it be denied on date the irs issued a notice_of_determination concerning collection action s under sec_6320 and sec_6330 litigation on date petitioners timely filed a petition with the court on the morning of the trial in this case petitioners mailed to the irs ogden service_center form sec_1040x amended u s individual_income_tax_return for and the amended returns eliminated the dollar_figure distributive_share of income from bp concessions for and indicated that the amount of tax owed for each year was zero at trial petitioners presented no evidence regarding any spousal defenses any challenges to the appropriateness of the collection actions or any offers of collection alternatives on date the parties filed a stipulation of settled issues this stipulation stated in their petition petitioners requested that the court determine inter alia that the amounts of the assessments for petitioners’ and income taxes are incorrect and are overstated because the petitioners were entitled to revoke the subchapter_s_election for bp concessions inc for years and petitioners concede that there is no reasonable_cause exception for their failure to timely revoke the subchapter_s status of bp concessions inc for years and applicable law opinion sec_6321 provides that if any person liable to pay any_tax neglects or refuses to do so after demand the amount shall be a lien in favor of the united_states upon all property and rights to property whether real or personal belonging to such person pursuant to sec_6323 the commissioner generally is required to file a notice_of_federal_tax_lien with the appropriate state office for the lien to be valid against certain third parties after the commissioner files a notice of lien sec_6320 requires the commissioner to provide notice to the taxpayer of such filing additionally under sec_6320 and b the commissioner must provide the taxpayer with notice of and an opportunity for an administrative review of the lien filing ie a hearing sec_6320 requires that the appeals_office conduct the hearing sec_6320 incorporates sec_6330 and certain parts of sec_6330 which describe the procedural rules that apply to the hearing and the judicial review thereof at the hearing the taxpayer may raise certain matters set forth in sec_6330 which provides in pertinent part sec_6330 matters considered at hearing --in the case of any hearing conducted under this section-- issues at hearing -- a in general --the person may raise at the hearing any relevant issue relating to the unpaid tax or proposed levy including-- i appropriate spousal defenses ii challenges to the appropriateness of collection actions and iii offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability pursuant to sec_6330 within days of the issuance of the notice_of_determination the taxpayer may appeal that determination to this court if we have jurisdiction over the underlying tax_liability 115_tc_324 although sec_6330 does not prescribe the standard of review that the court is to apply in reviewing the commissioner’s administrative determinations we have stated that where the validity of the underlying tax_liability is properly at issue the court will review the matter de novo where the validity of the underlying tax_liability is not properly at issue however the court will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_604 114_tc_176 in montgomery v commissioner t c __ __ slip op pincite we recently held that sec_6330 permits a taxpayer to challenge the existence or amount of the tax_liability reported on an original tax_return when the taxpayer has not received a notice_of_deficiency and has not otherwise had an opportunity to dispute the tax_liability in question pursuant to sec_6330 a taxpayer may raise at the sec_6330 hearing any relevant issue with regard to the commissioner’s collection activities including spousal defenses challenges to the appropriateness of the commissioner’s intended collection action and alternative means of collection sego v commissioner supra pincite goza v commissioner supra pincite stipulation of settled issues after trial but before the submission of petitioner’s posttrial brief the parties filed a stipulation of settled issues that stated there is no reasonable_cause exception for petitioners’ failure to timely revoke the subchapter_s status of bp concessions inc for years and on brief petitioner argues that his illness was a reasonable_cause exception for failing to timely terminate bp concessions’ s_corporation_election a settlement stipulation is usually a compromise a settlement stipulation is in all essential characteristics a mutual contract by which each party grants to the other a concession of some rights as a consideration for those secured and the settlement stipulation is entitled to all of the sanctity of any other contract 26_tc_171 absent wrongful misleading conduct or mutual mistake we will enforce a stipulation of settled issues in accordance with our interpretation of its written terms see 90_tc_315 korangy v commissioner tcmemo_1989_2 affd 893_f2d_69 4th cir the stipulation was entered into fairly and freely by both parties the stipulation of settled issues was filed after petitioner wrote a letter to the clerk of the court conceding respondent’s position that there is no reasonable_cause exception for failing to revoke bp concessions’ s_corporation_election in that letter petitioner stated that he wished to discontinue the case the stipulation of settled issues was also filed after the court held a telephone conference with the parties discussing this issue petitioner has not shown mutual mistake or misleading conduct or that he was unaware of the consequences of the stipulation in the petition and at trial petitioners’ only challenge to the underlying tax_liability was that they were entitled to a reasonable_cause exception on account of petitioner’s illness on the basis of the stipulation of settled issues we find that petitioner has conceded his challenge to the underlying tax_liability accordingly we sustain respondent’s determination additional points raised by petitioner nevertheless for the sake of completeness we shall address additional points raised by petitioner a termination of bp concessions’ s_corporation_election petitioner argues that although there is no reasonable_cause exception that directly excuses the petitioners’ failure to timely revoke the subchapter_s_election of bp concessions there is no specific provision that directly indicates that a reasonable_cause exception does not apply an election to be an s_corporation continues until terminated 121_tc_1 an s_corporation_election may be terminated by revocation of the election to be treated as an s_corporation by the corporation’s ceasing to be a small_business_corporation or where passive_investment_income exceed sec_25 percent of gross_receipts and the corporation has subchapter_c_earnings_and_profits see sec_1362 mourad v commissioner supra the code provides no other manner in which to terminate an s_corporation_election mourad v commissioner supra while sec_1362 authorizes the secretary to treat late s_corporation elections as timely if the secretary determines that there was reasonable_cause for the failure to timely make such election this section applies only to the election to become an s_corporation see sec_1362 and b a congress provided no reasonable_cause exception for termination of an s_corporation_election by revocation see sec_1362 the regulations provide no reasonable_cause exception for termination of an s_corporation_election by revocation petitioner failed to revoke bp concessions’ s_corporation_election by date see sec_1362 sec_7503 indeed as of the date of trial petitioner conceded that he still had not revoked bp concessions’ s_corporation_election while we are sympathetic to petitioner’s medical_condition during and there is no provision under sec_1362 for a reasonable_cause exception for revocation of the s_corporation_election we must apply the law as written it is up to congress to address questions of fairness and to make improvements to the law metzger trust v commissioner 76_tc_42 affd 693_f2d_459 5th cir furthermore the date agreement between petitioner and mr foster is insufficient to revoke the s_corporation_election for or there is no indication that the agreement was filed with the proper irs service_center it does not include the number of shares of stock issued and outstanding see sec_1_1362-6 income_tax regs additionally it does not comply with the requirements for obtaining shareholders’ consents see sec_1_1362-6 income_tax regs because the s_corporation_election was in effect for and petitioners were required to report their distributive_share of income from bp concessions petitioners reported this distributive_share of income the irs assessment was proper b allegations of loan to petitioner from bp concessions at trial petitioner testified that even if the s_corporation_election remained in effect the distribution of dollar_figure from bp concessions was actually a loan to him from the corporation generally proceeds of a loan do not constitute income to a borrower because the benefit is offset by an obligation to repay 384_f2d_748 5th cir 48_tc_640 whether a particular transaction actually constitutes a loan however is to be determined upon consideration of all the facts 54_tc_905 for a payment to constitute a loan at the time the payments are received the recipient must intend to repay the amounts and the transferor must intend to enforce payment 88_tc_604 affd without published opinion 855_f2d_855 8th cir 55_tc_85 further the obligation to repay must be unconditional and not contingent on a future event 375_f2d_36 5th cir 229_f2d_703 7th cir affg tcmemo_1954_243 haag v commissioner supra pincite petitioner offered no convincing proof that the funds were actually lent to him the agreement to change bp concessions to a c_corporation signed by petitioner and mr foster mentions the shareholders’ intentions to treat the distribution as a loan however this document was prepared more than years after the board meeting occurred and was drafted in support of an attempt to settle the issues of this case no other documents were submitted regarding the alleged loan the court is not required to and in this case we do not accept petitioner’s unsubstantiated testimony regarding this issue see 338_f2d_602 9th cir affg 41_tc_593 c issues raised initially in petitioners’ posttrial briefs in their posttrial briefs petitioners raised for the first time the issues of abatement of interest and penalties an entitlement to spousal defenses a request for an installment_agreement and a request for other reasonable alternatives to collection these issues were not raised in the petition to the court or at trial nor were they raised at the collection_due_process_hearing generally in a sec_6330 proceeding the court is not obligated to consider requests for abatement of penalties or proposals of collection alternatives if they were not raised by the taxpayer at the sec_6330 hearing or otherwise brought to the attention of the appeals_office 118_tc_488 115_tc_582 n sego v commissioner t c pincite generally we do not consider issues that are raised for the first time at trial or on brief and we decline to do so in this case 92_tc_376 affd 920_f2d_1196 5th cir 64_tc_989 petitioner has failed to raise a spousal defense make a valid challenge to the appropriateness of respondent’s intended collection action or offer alternative means of collection these issues are now deemed conceded see rule b in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit to reflect the foregoing decision will be entered for respondent
